DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 8/6/19 has been entered.  Claims 1-23 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 8/6/19 has been considered.
4.	The abstract of the disclosure is objected to because it contains legalese (“said”).  Correction is required.  See MPEP § 608.01(b).
5.	Claims 5-10 and 13-18 are objected to because of the following informalities:
A.	As per claims 5-7, 9, 10, 13-15, 17 and 18, delete “any of [the]” as appropriate in each claim to reflect changes made in preliminary amendment to remove multiple dependencies.
B.	All claims depending from an objected claim are also objected to for the same reasons. 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A.	As per claim 20, at lines 3-4 “said transmitters” lacks antecedence since only one transmitter is recited in claim 1.
B.	As per claim 21, at line 3 “said transmitters” lacks antecedence since only one transmitter is recited in claim 1.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
10.	Claims 1-4, 6, 9, 11, 12, 14 17 and 19-23 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Binzer et al. (US 2014/0191895).
A.	As per claims 1 and 2, Binzer discloses a mobile vehicle (Fig. 1) comprising radar nodes (4a, 4b) [0019] each of which includes a transmitter and a receiver [0008- emitting and receiving radar radiation] and thus sets forth the combinations of one transmitter and two receivers (claim 1) or two transmitters and one receiver (claim 2).  As shown in Fig. 1, main transmission/reception lobes (53) are shown for each radar node whereby a left and right radar node have projection paths (53a) parallel to the longitudinal axis of the vehicle (3) [0021- radar node may be pivoted so main emission direction is parallel to longitudinal axis of the vehicle].  The right and left lobes have an intersecting portion directly in front of the vehicle as shown in Fig. 1.  The claim preamble sets forth an autonomous mobile robot; however, the body of the claim merely sets forth a set of radar nodes which is clearly disclosed by Binzer.  Thus, the preamble merely provides an intended use/environment.  Alternatively, one of ordinary skill in the vehicle arts would have found it obvious to apply the teachings of Binzer to a variety of types of vehicles which require detecting 
B.	As per claims 3, 4, 11 and 12, as above whereby Fig. 1 shows the relationships between the transmission/reception lobes for the radar nodes (4a, 4b) relative to the projection axis in the longitudinal direction of the vehicle and the intersection of the lobes in front of the vehicle.
C.	As per claims 6, 9, 14 and 17, as above whereby a radar node (4a) is located on the left side of the front of the vehicle and a radar node (4b) is located on the right side of the front of the vehicle.  Each radar node includes a transmitter and a receiver.
D.	As per claims 19, 20 and 21, as above whereby a controller [0013- control unit] is connected to the radar nodes and processes data received thereby to detect objects in the surrounding environment [0004, 0008] which can be used 
E.	As per claims 22 and 23, as above whereby the teachings of Binzer would have motivated one of ordinary skill in vehicle arts to incorporate the radar nodes into various types of vehicles which require information about the operating environment, such as known mobile robotic floor cleaners and lawn mowers (i.e., “vehicles”).
11.	Claims 5, 7, 8, 10, 13, 15, 16 and 18 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art of object detection for mobile vehicles/robots.  In particular, Bushman et al. (US 2017/0001311) discloses a robotic floor cleaner which uses a plurality of proximity sensors (infrared emitter, infrared detector) arranged along the front of the robot with intersecting zones (Fig. 5B; [0081]).  The emitters/detectors can be arranged adjacent to one another and/or in a vertical arrangement [0044].  Bushman refers to alternative/additional sensors including radar, but provides no further detail or explanation regarding implementation [0038].
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661